Citation Nr: 1544683	
Decision Date: 10/20/15    Archive Date: 10/29/15

DOCKET NO.  09-29 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a left hip disorder, claimed as secondary to service-connected left knee osteoarthritis.

2.  Entitlement to a disability rating in excess of 10 percent for left knee osteoarthritis with painful motion.

3.  Entitlement to a compensable rating for left knee instability prior to January 9, 2006.

4.  Entitlement to a disability rating in excess of 10 percent for left knee instability after January 9, 2006.

5.  Entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU). 




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Marenna, Counsel


INTRODUCTION

The Veteran served on active duty from January 1972 to January 1975.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a October 2005 and October 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

This case was previously before the Board in November 2013 and remanded for additional development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regrettably, another remand is necessary.  The issue was most recently remanded in November 2013 to obtain VA treatment and vocational rehabilitation and employment records, and obtain a new VA examination and opinion.  The case has been returned to the Board, but no development was done.  Therefore, a remand is necessary to ensure compliance with the Board's previous remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  



Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file the following VA records:

(a)  VA treatment records from Biloxi, Mississippi, VA Medical Center (including the prosthetics department), relating to the left knee or left hip from February 2010 to the present;

(b)  Recent VA treatment records from any other facility relating to the left knee or left hip since April 2011; and

(c)  Copies of any relevant Vocational Rehabilitation and Education records pertaining to the Veteran's left knee or left hip.

2.  After accomplishing the development outlined in step (1) above, obtain a new VA examination and opinion regarding the Veteran's left knee and left hip.  The claims file [i.e. both the paper claims file and any relevant records contained in the paperless claims file(s)] must be provided to and reviewed by the examiner. 

The examiner must specifically address the following:

(a) Whether the Veteran's left hip disorder has been caused by or aggravated by his service-connected left knee disability.  In rendering this opinion, the VA examiner is specifically requested to discuss the notations in the record of the Veteran's antalgic gait.  If there are insufficient facts or data within the claims file to render an opinion, the examiner should identify any relevant testing, specialist's opinion or other information needed to provide the requested opinion; 

(b) All pertinent left knee symptomatology and findings must be reported in detail.  When conducting range of motion testing, the examiner is directed to describe any functional loss resulting from factors (such as pain, flare-ups, etc.) impacting the Veteran's ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance.  To the extent possible, this should be expressed in terms of additional degrees of limitation of motion; 

(c)  Whether the Veteran has instability or subluxation of the left knee and, if so, please state if it is "slight," "moderate," or "severe" in nature; and

(d) Whether it is at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's left knee osteoarthritis renders him unable to secure or follow a substantially gainful occupation.  The examiner should discuss the Veteran's employment history and educational attainment; however, the examiner must not take into consideration factors other than the Veteran's service-connected disabilities (i.e., age or nonservice-connected disabilities).

(e)  All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached should be provided.  If any requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

3.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues of entitlement to service connection for a left hip disorder, claimed as secondary to service-connected left knee osteoarthritis; entitlement to a disability rating in excess of 10 percent for left knee osteoarthritis with painful motion; entitlement to a compensable rating for left knee instability prior to January 9, 2006; entitlement to a disability rating in excess of 10 percent for left knee instability after January 9, 2006; and entitlement to TDIU.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




